 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDWEEK ENDING NOVEMBER 13,1953Total DoaProd.Op 15TotalOp16Paula Davila Ramos----------------------------------------296214Carmen Gloria Quinones------------------------------------210208Isabel Garcia______________________________________________130110Mercedes Diaz_____________________________________________76122Ana Maria Acevedo----------------------------------------162114Nicolasa Catala --------------------------------------------214214Graciela Serrano___________________________________________204118Carmen Lina Avila_________________________________________7878Teofila Flores_____________________________________________3448WEEK ENDING NOVEMBER 20, 1953Paula Davila Ramos----------------------------------------206130Carmen Gloria Quinones------------------------------------146134Isabel Garcia______________________________________________1744Mercedes Diaz_____________________________________________1666Ana Maria Acevedo________________________________________24428Nicolasa Catala --------------------------------------------248166Graciela Serrano___________________________________________236106Carmen Lina Avila_________________________________________10696TeofilaFlores---------------------------------------------6060Metco Plating CompanyandLocal No.1, International Union,Metal Polishers, Buffers, Platers,and Helpers,AFL.Case No.7-CA-1074. July 18,1955DECISION AND ORDEROn February 7, 1955, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, the Respondent, the C eneral Counsel, and theUnion filed exceptions to the Intermediate Report and supportingbriefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2'Respondent also requested oral argument. In our opinion, the record, the exceptions,and the briefs fully present the issues and the positions of the parties.Accordingly, therequest is denied.2 The Trial Examiner resolved many of the credibility issues without specifically dis-cussing evidence in the record which was contrary to his ultimate findings.The Board113 NLRB No. 23. METCO PLATING COMPANYORDER205Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Metco Plating Company,Detroit,Michigan, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local No. 1, International Union,Metal Polishers, Buffers, Platers, and Helpers, AFL, or in any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees or in any other manner discriminatingagainst them in regard to hire or tenure of employment or any termor condition of employment.(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local No. 1, International Union,Metal Polishers, Buffers, Platers, and Helpers, AFL, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a.)Offer Gordon E. Brooks immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges previously enjoyed.(b)Make Gordon E. Brooks whole for anyloss ofpay he mayhave suffered as a result of the discrimination against him by payinghim a sum of money computed as set forth in section V of the Inter-mediate Report entitled "The Remedy."(c)Upon request make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, andall other records necessary for a determination of the amountof back pay due under the terms of this Order.has carefully consideied the entice record,and finds no reasons toupset theTrial Exam-iner'scredibilityfindings.StandardDry Wall Products, Inc,91 NLRB 544, enfd 188 F.2,1 362 (C A 3)we agcec with the Trial Examiner that Brooks' discharge violated bothSection 8 (a) (1) and (3) of the ActWhether the discharge be regarded as a violationof Section8 (a) (1) or of Section 8 (a) (3), we find that it is necessary to order rein-statement and back pay, as recommended by theTrial Examiner,in order to effectuatethe policiesof the Act. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at its plant in Detroit,Michigan,copies of the notice at-tached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being duly signed by Respondent's representative,be posted byRespondent immediately upon receipt thereof and maintained by itfor a period of sixty(60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10)days from the date of thisOrder,what stepsRespondent has taken to comply herewith.IT IS FURTHER ORI)ERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that Respondent discharged Charles R.Carter, Joseph R. Hemsteger,Clarence Limbert,and Jesse H. Martinin violation of Section 8 (a) (3) and(1) of the Act.3In the event that this order is enforced by it decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enfoi cing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Local No. 1, Inter-national Union, Metal Polishers, Buffers, Platers, and Helpers,AFL, or in any other labor organization, of our employees bydischarging or refusing to reinstate any of our employees or inany other manner discriminating against them in regard to hireor tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form labor organizations, to join or assist Local No. 1,InternationalUnion,Metal Polishers, Buffers, Platers, andHelpers, AFL, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3).1 METCO PLATING COMPANY207WE WILL offer Gordon E. Brooks immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges previouslyenjoyed.WE WILL make Gordon E. Brooks whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named Union, orany other labor organization, except to the extent that this right maybe affected by an agreement authorized by Section 8 (a) (3) of the Act.METCO PLATING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF TIDE CASEThese proceedings authorized by Section 10 (b) of the National Labor RelationsAct, as amended, 61 Stat. 136 and 65 Stat. 601-602, herein called the Act,were ini-tiated pursuant to a charge filed on April 6, 1954, a first amended charge filed onJuly 1, 1954, and a second amended charge filed on July 15, 1954, by Local No. 1,Metal Polishers, Buffers, Platers, and Helpers International Union, AFL, hereincalled the Union, against Metco Plating Company (a corporation), herein called theRespondent or MetcoThe General Counsel of the National Labor RelationsBoard, herein separately designated as General Counsel and the Board, issued acomplaint on August 18, 1954, alleging that Respondent engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (3) of theAct, affecting commerce within the meaning of Section 2 (6) and (7) of the Act.Copies of the charge, amended charges, and the complaint were duly served uponthe Respondent, who in due course filed an answer denying that it is engaging incommerce, and specifically denying all allegations of unfair labor practices.With respect to unfair labor practices, the complaint more specificallyalleges insubstance that Respondent, by reason of their affiliation with the Union and con-certed activities for the purposes of collective bargaining or other mutual aid or pro-tection, unlawfully discharged, refused to reinstate and continually refuses to re-employ its employees, Gordon E. Brooks, Charles R. Carter, Joseph R. Hemsteger,Clarence Limbert, and Jesse H. Martin, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, and discriminating in regard to their hire or tenure of employment or otherterms or conditions of employment to discourage membership in a labor organization.Upon due notice to all interested parties, a hearing was conducted at Detroit,Michigan, on November 2, 3, 4, 5, and 6, 1954, before the Trial Examiner dulydesignated by the Chief Trial Examiner.All parties were represented and partici-pated in the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence pertinent to the issues involved.,When all evidence had been introduced, motion by the General Counsel to con-form the pleadings to the proof as to minor irregularities such as typographical er-rors, the spelling of names, dates, etc., was allowed without objection.Ruling on1 Counsel for Respondent filed exception to invocation of Section 102.87 of theBoard'sRules and Regulations, Series 0, by counsel for the General Counsel in answer tosubpoenaduces tecumdirecting the Regional Director to produce written statement made by GordonBrooks to a field examiner of the Board, and the ruling of the Trial Examiner thereon. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotion by Respondent to dismiss the complaint in its entirety at the close of all theevidence was reserved by the Trial Examiner, and is now denied to the extent setforth in this Intermediate Report.Oral argument on the record was waived by allparties.All parties were allowed 20 days from the close of the hearing to filewritten briefs and/or proposed findings and conclusionsWritten brief was filedonly by counsel foi the General Counsel, and has been given due consideration.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.BUSINESS OF RESPONDENTMetco Plating Company and Ajax Manufacturing Company are separate corpo-rations organized and existing under and by virtue of the laws of the State ofMichigan, having a jointly occupied principal office and operating space in adjacentbuildings in the city of Detroit.The operations of both corporations are directedand controlled by the same management officials.At the present time the officersof both corporations are Edward Torosian, president and treasurer, Milton K. Pitts,vice president and general manager, and Vera Elliott, secretary.Pitts is in chargeof overall labor and personnel policies and the coordination of operations.Al-though separate books are kept, the office employees of Ajax currently perform allclericalwork for Metco, including the preparation of payrolls.Both corporationsemploy the same auditor.Ajax employees perform maintenance and janitorialservices for Metco.Employees of both corporations punch a common time clock,but are distinguished by the use of different colored timecards.Operating space isleased sepaiately, but the two rooms devoted to Metco's operations are separated bya third room used by Ajax, and a conveyor belt used by Metco passes through thisroom.A dividing wall between the buildings has been broken through to facilitatecombined operations.Metco Plating Company was incorporated to perform the fin-ishing operations on automobile hardware manufactured, sold, and delivered toChrysler Corporation. It purchased from Ajax the machinery and equipment for-merly used to perform its own finishing operations.The finishing operations in-clude deburring, polishing, buffing, and plating of hood ornaments, grill bars, name-plates, ashtrays, and other accessories for new automobiles manufactured by Chrys-lerCorporation.Ajax delivers its fabricated die castings in skid boxes or tubs tothe buffing room of Metco, where they are deburred, polished, buffed, and placed onthe conveyor belt moving to inspectors and rackers prior to plating.After passinginspection, the parts are placed on racks and processed through an automatic chromeplating machine.After plating and further inspection, the finished parts are returnedby conveyor to employees of Ajax in another room, where they are packed andshipped to Chrysler Corporation.In the representative annual period from July 1, 1952, through June 30, 1953,Metco purchased supplies valued in excess of $112,000 primarily within the State ofMichigan.During the same period it furnished products services and supplies to AjaxManufacturing Company valued in excess of $200,000.During the same periodAjax sold and delivered to Chrysler Corporation its entire output of products valuedin excess of $1,200,000. It is admitted that Chrysler Corporation engages in inter-state commerce on a large scale making annual shipments of newly manufacturedautomobiles, parts, accessories, etc., valued in excess of $1,000,000 to points outsidethe State of Michigan.The Board has previously found in Case No. 7-RC-2424, and, by reason of theinterrelated character of their operations and common control of their labor rela-tions, I find that the operations of Metco Plating Company and Ajax ManufacturingCompany as an integrated business constitute a single employer for the purpose ofasserting jurisdiction.2Itwill, theiefore, effectuate the policies of the Act to assertjurisdiction herein.It.THE LABORORGANIZATION INVOLVEDLocal No. 1, International Union, Metal Polishers, Buffers, Platers, and Helpers,AFL, is a labor organization within the meaning of Section 2 (5) of the Act admit-ting to membership employees of the Respondent.2 SeeF Hilgemeiei & Biro Inc108 NLRB 352;Marvel Roofing Products, Inc, et at,108 NLRB 292,RushvilleMetalProducts Inc,107 NLRB 1146. METCO PLATINGCOMPANYIII.THE UNFAIR LABOR PRACTICES209A. The regime of Foreman WeimerRespondent customarily employed approximately 20 experienced metal polishersand buffers to perform the finishing work on die castings for Ajax ManufacturingCompany.These operations were conducted in a separate buffing room under theplenary jurisdiction of a foreman with full authority to hire, promote, and dischargeemployees. In January 1953, Respondent hired Homer E. Weimer, and placed himin complete charge of its polishing and buffing operations.Weimer informed the Re-spondent that he was a member of the Union, and thereafter hired and fired whoeverhe pleased without consultation with General Manager Pitts or anyone else.Henever discriminated against any employee by reason of his affiliation with any labororganization.On March 5, 1953, an election was conducted by consent, and theUnion failed to receive a majority of the votes required for certification.No ob-jections or exceptions were filed to the conduct or results of the election. In De-cember 1953 Robert W Riley joined the Union, and distributed membership appli-cation cards to employees in the buffing roomThereafter, Riley, Limbert, andWondolkowski requested leave of absence to work for another employer.While onleave, Riley received a request from Foreman Weimer by telephone to pick up twounion application cards for Limbert and Wondolkowski, and to tell them "If theydon't join the Union they are not going to get back over here to work." 3AboutJanuary 1, 1954, Charles R. Carter told Foreman Weimer that all employees in thebuffing room were joining the Union again, and had paid their dues.During thefirst week in January General Manager Pitts inquired whether he knew that the menhad signed up for the Union, and Foreman Weimer denied any knowledge of theorganizational activities.B.Discharge of Gordon E. BrooksIn November 1953, Foreman Weimer hired Gordon E. Brooks, who had practicedhis vocation as a buffer and been a member of the Union for more than 40 years.Thereafter, Brooks promoted organizational activities among Respondent's employees,and procured approximately 15 applications for membership in the Union.Heconferred with Foreman Weimer, and requested his cooperation.He was not per-sonally acquainted with General Manager Pitts, and there is no evidence that hisunion activities came to the attention of management other than his immediateforeman.In the meantime, Foreman Weimer admittedly became disgruntled byreason of an inadequate bonus tendered to him at Christmas and by failure ofRespondent to grant him an increase in salary.Consequently, Weimer began lookingaround for other employment.During the afternoon of January 14, 1954, Gordon E. Brooks reported to ForemanWeimer that the blower system, designed to protect workers at their machinesfrom dust and filth, was out of order.Weimer reported this deficiency to Mainte-nance Foreman Herman Reckley. Reckley ascertained that a new pulley was neededtomake the necessary repairs, but was delayed until the following morning inobtaining the required mateiials.At 7 o'clock on the morning of January 15, 1954,employees in the buffer room, as a group, refused to start up their machines andgo to work. Brooks and others again complained to Foreman Weimer and threat-ened to go home.Weimer said to them: "The only way you would get that blowerfixed is if you do go home. The quicker you go home that's when you get it fixed."Thereupon, Gorden E. Brooks and another went home immediately.All otheremployees remained idle in the shop to await developments. In the meantime,another foreman reported the situation to General Manager Pitts at his home bytelephone.Pitts called Foreman Weimer to the phone and said: "Well, Red, if youdon't have any more control over those men than that, and they don't stay hereand work, when they go home you might just as well go home with them." ForemanWeimer replied: "Well that suits me all right.When can I get my money?" Gen-eralManager Pitts proceeded to the buffer room and ordered all striking employeesto go home and stay until notified to return to work. Charles R. Carter and ClarenceYoung on behalf of the employees attempted to discuss the situation with GeneralManager Pitts, but received scant consideration.Thereupon, the buffers left theplant.Foreman Weimer was then called into the office and discharged.Uponinvestigation thereafter, General Manager Pitts reached the conclusion that GordonE. Brooks was the chief instigator of the work stoppage.For that reason, he dis-8 From testimonyof Homer E. Weimer andRobeit «'Riley. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged Brooks by telegram that afternoon,and at the same time notified all ofthe other employees to return to work on Monday.In the absence of other unlawful conduct, the concerted work stoppage on Janu-ary 15, 1954,was clearly a protected activity within the meaning of the Act. BydischargingGordon E. Brooks, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, and also discriminated in regard to hire or tenure of employment to discouragemembership in a labor organization .4C. The regime of Foreman RileyFollowing the blower incident on January 15, 1954, Respondent recalled RobertW. Riley and Clarence Limbert from leave status.Riley was appointed as foremanto succeed Homer E. Weimer(discharged).Clarence Limbert was designatedas a subforeman to set up and operate automatic buffing machines.Riley toldRespondent that he was a member of the Union,and no objection was raised.Charles R. Carter credibly testified that before resuming work on January 18,1954, he told Foreman Robert W. Riley that all employees in the buffing roomhad joined the Union,and wanted fair treatment.Riley assured him of coopera-tion, because he was himself a member of the Union.At the same time Rileywas informed that Charles R. Carter and Clarence Young had been designated asa committee to represent the employees.In February 1954 Charles R. Carter consulted Foreman Riley concerning thepossibilitiesof a new election.Riley cautioned Carter to go slow with the or-ganizational activities until the volume of work increased,when there would be abetter chance to succeed.In the meantime, Foreman Riley had rehired JosephR.Hemsteger,who had also been a member of the Union for approximately 43years.Although solicitation was prohibited during working hours, no effort wasmade to conceal the continuing organizational activities during the lunch period andother off-duty time.InMarch 1954, Charles R. Carter, Joseph R. Hemsteger,and Jesse H. Martinprocured authorization cards to be signed by a majority of the buffing room em-ployees, and requested the Union to file petition for a new election.5Foreman Robert W. Riley credibly testified that Weimer, Brooks,Carter,Hem-steger, and Limbert had been his friends and fellow workers in the buffing tradefor many years.After his appointment as foreman,he did not attend union meet-ings,but continued to send in his dues by other union members including Hem-steger.He knew that most of the"old timers"belonged to the Union, but someof the younger employees did not.D. Alleged discriminatory dischargesInMarch 1954 General Manager Pitts repeatedly complained to Foreman Rileythat excessive amounts of work and materials were being scrapped and remeltedon account of faulty buffing.6Foreman Riley himself discovered and complainedto Clarence Limbert in the automatic machine section that windshield wiper pivotcovers were not properly deburred.Limbert failed to correct the defective work,and also had trouble in getting adequate production on the automatic machines.GeneralManager Pitts closed down that section, and Limbert was transferred towork on the manually operated polishing and buffing machines.Thereafter, alarge number of hood ornaments buffed by Limbert were rejected,and he workedovertime at full pay to repair them.Foreman Riley complained to Charles R. Carterand Jesse H. Martin about wheel marks on vertical grill bars, and insisted thatthey do a better job.Martin said to Foreman Riley: "By God, if I have to dothem any better,Iwill just quit."Foreman Riley complained to Joseph R. Hem-steger about faulty buffing on "Custom"nameplates,and instructed him to repaira large number of the pieces.Hemsteger disregarded his instructions.On April 2, 1954, General Manager Pitts pointed out to Foreman Riley a largeamount of accumulated scrap,called him to the office,and demanded that some ac-s SouthernSilk Hills Inc,101 NLRB 1, 209 F. 2d 155 (C. A.6) ; N. L.R. B. v. Kenna-metal,Inc182 F 2d 817 (C. A. 3) ;CarterCarburetorCorp. v. N. L.R. B.,140 F. 2d714-18 (C A. 8);N. LR B. vJ. I Case Company,198F 2d 919-22(C A.8) ; N. L. It. B.v.GlobeWirelessLtd.,193 F. 2d.748-50(C A.9) ; Automobile Workers v.O'Brien,339U. S 454-459SeeMetco PlatingCo.. Case No. 7-RC-2424, 110 NLRB 615.e Defects were often also attributableto die casting and plating,but this case is onlyconcernedwith defectivework done in the buffing room. METCO PLATING COMPANY211tion be taken to remedy the situation.Riley explained that he had already talkedto his men about their defective work, and that he deemed it necessary to dis-charge them.He named Carter, Hemsteger, Limbert, and Martin as the respon-sible parties.Pitts expressed surprise,because he regarded all of these men as goodbuffers of long experience.He agreed, however, that the foreman take such ac-tionas he saw fit, and consented to the discharges.Thereupon, Foreman Rileyreturned to the buffing room shortly before quitting time on April 2, 1954, anddischarged Charles R. Carter, Joseph R. Hemsteger, and Jesse H. Martin.ClarenceLimbert was notified of his discharge by telegram, because he was absent from workon that date.Counsel for the General Counsel introduced in evidence a written statementmade by Robert W. Riley through attorneys for Respondent to the National LaborRelationsBoard on May 10, 1954, as follows:I have been employed by Metco Plating Co. since January, 1953, beginningfirst as a buffer.I have heldmy position as foreman of the day shift sinceFebruary, 1954, supervising alternately the work of approximately twenty (20)men who are engaged in deburring,buffing and polishing zinc die castings.As the supervisor and foreman of these men, I was given,by the company,the responsibility of hiring,that is, the maintenance of a complement of twenty(20) men when,inmy opinion,the work in the plant requires such a number.I have likewise been given the authority to discharge an employee when, in myopinion,hiswork or conduct does not meet the standards of the company.With this authority the company has likewise charged me with the responsibilityof producing quality work.I have been engaged in the work of buffing and polishing for twenty-sevenyears and have held a position as foreman with four different companies. Iam, and have been, a member of the Metal Polishers,Buffers, Platers andHelpers Union, A. F. of L., since January of 1953, having previously been amember of United Automobile Workers Union since 1937.Joseph R. Hemsteger, hired by the company February 23, 1953, laid offApril 14, 1953 and re-hired February 22, 1954; Charles Carter, hired by thecompany August 14, 1953, who worked intermittently together with JesseMartin, hired February 9, 1953, and who likewise worked intermittently, wereall discharged by myself on April 2, 1954 because of unsatisfactory work.I had on a number of previous occasions called defective work to their atten-tion,with the direction that they correct same.These men were all engagedin buffing and polishing zinc die castings preparatory for chroming,and theirwork required that no scale or scratches be left on the same.A few days before April 2, 1954, I found Joseph Hemsteger, who was workingwith a man by the name of Al Rimas, leaving scale on his work. I showed hima whole box which should have been redone by Hemsteger; somehow it gotthrough inspection and was chromed, after which the defect was again foundwith the result that all of this work had to be scrapped.On April 2, 1954, it was brought to my attention that some 1,400 castingsfinished by Messrs. Carter and Martin were found, after having been chromed,in the same condition as afore-mentioned and this work likewise had to bescrapped.The result of all of the foregoing compelled the discharge of these menon April 2, 1954.They were personal friends of mine whom I had knownfor some period of time, I feel that I should have discharged them before thisdate but kept them on thinking that their work would improve. I had, and donot now have any knowledge as to whether these men were engaged in Unionactivity.To my knowledge, they were not creating any dissension among anyof the other employees.The sole and only reason for their discharge wasbecause that even after it was brought to their attention on a number ofoccasions that they were producing unsatisfactory work, they failed to correct it.Concluding FindingsHaving found as a matter of law that the discharge of Gordon E. Brooks forengaging in the concerted work stoppage of January 15, 1954, was in violation ofthe Act, the question remains whether Respondent for the purpose of discouragingmembership in a labor organization also discharged Charles R. Carter, Joseph R.Hemsteger, Clarence Limbert, and Jesse H Martin on April 2, 1954.Despite hisprofessed lack of knowledge of the organizational activities of Respondent's employeesin his written statement of May 10, 1954,it is apparent from all the evidence,including testimony of Riley himself at the hearing, that Foreman Robert W. Riley 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas apprised of and cooperated to large extent with employees in their efforts onbehalf of the Union.By reason of his membership in the Union and friendlyrelationshipwith other members,Icannot find from a preponderance of theevidence that he completely aligned himself with Respondent and against the Union.Undoubtedly,Riley realized that Respondent preferred not to deal with a labororganization,and advisedly cautioned his fellow union members to go slow in theirorganizational efforts until the employment situation was more favorable,but theevidence is not convincing that he interfered with,restrained,or coerced employeesor indicated any intention to discriminate in regard to their hire or tenure of employ-ment or other terms or conditions of employment prior to the discharges on April 2,1954.Foreman Riley had complete authority to hire and fire employees in thebuffing room without consultation with General Manager Pitts or any other higherofficial.The record fails to show that any hostility to the organizational activitieswas exhibited or communicated to the rank and file employees by General ManagerPitts or anyone else, other than the discharge of Gordon E. Brooks for participationin the work stoppage of January 15, 1954.Upon the entire record in the case, it cannot be convincingly contended thatduring the latter part of March 1954 the Respondent was not seriously concernedand disturbed in its operations on account of an unusual amount of defective workresulting in the scrapping of valuable work and materials,and that a considerablepart of the deficiency was traceable to faulty buffing of the hardware. In theabsence of adequate records and other information to fix responsibility for the situa-tion, it was logical for General Manager Pitts to hold his foreman responsible anddemand a remedy.When he did so, Foreman Riley indicated that it would benecessary to discharge certain men who in his opinion were performing unsatis-factory work.There is no evidence that General Manager Pitts participated inor suggested that responsibility be attributed to any particular employees,and thereis scant evidence that he had knowledge of the organizational activities of any particu-lar individuals.At the time,practically all employees in the buffing room hadjoined the Union.Pitts authorized Foreman Riley to take such action as he deemedbest.Thereupon,Foreman Riley,while himself a member of the Union,assumedfull responsibility,made his own decision,and discharged Charles R. Carter, Joseph R.Hemsteger,Clarence Limbert,and Jesse H. Martin 4A preponderance of the evi-dence supports a finding that the aforesaid employees were discharged for cause. Inthat respect,I shall therefore recommend that the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connec-tionwith its operations described in section I, above, have a close, intimate, andsubstantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices by dis-criminatorily discharging Gordon E. Brooks because he participated in a concertedwork stoppage with other employees on January15, 1954,for the purposes of col-lective bargaining,or other mutual aid or protection,thereby discriminating in re-gard to hire or tenure of employment,or other terms and conditions of employ-ment, to discourage membership in a labor organization, and thereby interferingwith,restraining,and coercing its employees in the exercise of the rights guaranteedin Section7 of the Act,itwill be recommended that Respondent cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Itwill be recommended that Respondent offer to Gordon E. Brooks immediateand full reinstatement in his former or substantially equivalent position8withoutprejudice to his seniority or other rights and privileges,and make him whole forany loss of pay suffered by reason of the discrimination against him by the paymentto him of a sum of money equal to that which he would normally have earned sincethe date of his discharge on January15, 1954, tothe date when a proper offer of'Lmmberthad not participated in the union activities,and it would be purely conjecturalto find from the testimonyof Carterand Ilenieteger that Respondent had knowledge thattheyhad in a public beer gardenon the precedingnight solicited the membership ofLimbei t.8SeeThe ChaseNationalBankof the City 'of New Yoi k,San Juan,Puerto Rico,Branch,65 NLRB 827. CHARLES HART AND LOCAL 450213reinstatement is made by Respondent,less his net earnings9to be computed on aquarterly basis in the manner set forth in F. W.Woolworth Company,90 NLRB289.Earnings in one particular quarter shall have no effect upon the back-pay lia-bility for any other such periodItwill be further recommended that Respondentmake available to the Board and its agents, upon request, all payroll records, time-cards, and other records necessary to compute the back pay herein awardedUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following -CONCLUSIONS OF LAW1.Respondent,Metco Plating Company, is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.Local No 1, International Union, Metal Polishers, Buffers, Platers, and Help-ers,AFL, is a labor organization within the meaning of Section 2 (5) of the Act ad-mitting to membership employees of Respondent.3.By discriminatorily discharging Gordon E. Brooks because he participated ina concerted work stoppage with other employees for the purpose of collective bar-gaining or other mutual aid or protection, thereby discriminating in regard to hireor tenure of employment or other tei ms or conditions of employment, to discour-age membership in a labor organization,and thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, Respondent, Metco Plating Company, engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]6 SeeCrossett I nnibcr Company,8 NLRB 440, 497-8.Charles Hart and Local 450,International Union of OperatingEngineers,AFLandErnestH. Liles.Case No. 39-CB-69. July18,1955DECISION AND ORDEROn February 28, 1955, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents, Charles Hart and Local 450, International Union ofOperating Engineers, AFL, herein called Local 450, had not engagedin any unfair labor practices and recommending that the complaintbe dismissed, as set forth in the copy of the Intermediate Report at-tached hereto.On May 5, 1955, the Board denied the General Counsel's motion toreopen the record on the basis of newly discovered evidence which wasnot particularized.Thereafter, on May 9, 1955, the General Counselrenewed the motion, alleging specifically that the newly discoveredevidence consists of a letter drafted by a duly authorized representa-tive of Local 450 on April 1, 1955, subsequent to the hearing herein ;that the letter allegedly states that a representative of Local 450 re-quested Ernest H. Liles, the Charging Party, not to work on the jobon which he was then working and that this request covers the samework involved in this proceeding.The General Counsel asserts that113 NLRB No. 24.